        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 1 of 73 PageID: 49




August 2, 2016

Cary Nichols
INTEGRO USA INC.
ONE CALIFORNIA ST 4TH FL
SAN FRANCISCO, CA 94111-0000


RE: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.

Insuring Company: Chubb Insurance Company of New Jersey

Dear Cary:

Enclosed is our The Chubb Primary Policy for the above referenced Insured.

I want to thank you for the opportunity to underwrite this account.

Please let me know if I can be of further assistance.

Sincerely,




Yana Yuan

CHUBB SPECIALTY INSURANCE


lxc




       Chubb Specialty Insurance       455 Market Street              415.547.4400
                                       Suite 500                      Fax 415.547.4491
                                       San Francisco, CA 94105
           Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 2 of 73 PageID: 50




                                                                                  PREMIUM BILL



Insured:    SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.                    Date:   08/02/2016




Producer: INTEGRO USA INC.
          ONE CALIFORNIA ST 4TH FL
          SAN FRANCISCO, CA 94111-0000


Company:      Chubb Insurance Company of New Jersey

THIS BILLING IS TO BE ATTACHED TO AND FORM A PART OF THE POLICY REFERENCED BELOW.

Policy Number: 8242-8396

Policy Period:     May 31, 2016 to May 31, 2017

NOTE: PLEASE RETURN THIS BILL WITH REMITTANCE AND NOTE HEREON ANY CHANGES. BILL WILL BE
RECEIPTED AND RETURNED TO YOU PROMPTLY UPON REQUEST.
PLEASE REMIT TO PRODUCER INDICATED ABOVE. PLEASE REFER TO 8242-8396

 Product                                                         Effective Date                        Premium

 CBPRIM                                                             05/31/16                       $72,482.00

 Surcharge: Property-Liability Insurance Guaranty                05/31/16                               $652.34
 Association Recoupment - New Jersey
* For Kentucky policies, amount displayed includes tax and collection fees.

                                      TOTAL POLICY PREMIUM                                         $73,134.34
                                      TOTAL INSTALLMENT PREMIUM DUE                                $73,134.34




Form 26-10-0426 (Ed. 2/98)
           Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 3 of 73 PageID: 51




                                                                                 PREMIUM BILL


                                                                                 Date:   08/02/2016


Insured:    SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.



Producer: INTEGRO USA INC.
          ONE CALIFORNIA ST 4TH FL
          SAN FRANCISCO, CA 94111-0000


Company:      Chubb Insurance Company of New Jersey

THIS BILLING IS TO BE ATTACHED TO AND FORM A PART OF THE POLICY REFERENCED BELOW.

Policy Number: 8242-8396

Policy Period:     May 31, 2016 to May 31, 2017

NOTE: PLEASE RETURN THIS BILL WITH REMITTANCE AND NOTE HEREON ANY CHANGES. BILL WILL BE
RECEIPTED AND RETURNED TO YOU PROMPTLY UPON REQUEST.

Product                                  Effective Date      Commission Rate                 Premium

CBPRIM                                      05/31/16                   15.00 %             $72,482.00

Surcharge: Property-Liability              05/31/16                                           $652.34
Insurance Guaranty Association
Recoupment - New Jersey
* For Kentucky policies, amount displayed includes tax and collection fees.

                                       TOTAL POLICY PREMIUM                                $73,134.34
                                       TOTAL INSTALLMENT PREMIUM DUE                       $73,134.34

                  WHEN REMITTING PLEASE INDICATE POLICY OR CERTIFICATE NUMBER




Form 26-10-0426 (Ed. 2/98)
      Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 4 of 73 PageID: 52




                             POLICYHOLDER
                         DISCLOSURE NOTICE OF
                     TERRORISM INSURANCE COVERAGE
                     (for policies with no terrorism exclusion or sublimit)
                    Insuring Company: Chubb Insurance Company of New
                                            Jersey

You are hereby notified that, under the Terrorism Risk Insurance Act (the “Act”), this
policy makes available to you insurance for losses arising out of certain acts of terrorism.
Terrorism is defined as any act certified by the Secretary of the Treasury of the United
States, to be an act of terrorism; to be a violent act or an act that is dangerous to human
life, property or infrastructure; to have resulted in damage within the United States,
or outside the United States in the case of an air carrier or vessel or the premises of a
United States Mission; and to have been committed by an individual or individuals as part
of an effort to coerce the civilian population of the United States or to influence the policy
or affect the conduct of the United States Government by coercion.


You should know that the insurance provided by your policy for losses caused by acts of
terrorism is partially reimbursed by the United States under the formula set forth in the
Act. Under this formula, the United States pays 85% of covered terrorism losses that
exceed the statutorily established deductible to be paid by the insurance company
providing the coverage. Beginning in 2016, the Federal share will be reduced by 1% per
year until it reaches 80%, where it will remain.


However, if aggregate insured losses attributable to terrorist acts certified under the Act
exceed $100 billion in a calendar year, the Treasury shall not make any payment for
any portion of the amount of such losses that exceeds $100 billion.




    10-02- 1281 (Ed. 03/2015)
      Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 5 of 73 PageID: 53


If aggregate insured losses attributable to terrorist acts certified under the Act exceed
$100 billion in a calendar year and we have met our insurer deductible under the Act,
we shall not be liable for the payment of any portion of the amount of such losses that
exceeds $100 billion, and in such case insured losses up to that amount are subject to
pro rata allocation in accordance with procedures established by the Secretary of the
Treasury.



The portion of your policy’s annual premium that is attributable to insurance for such acts
of terrorism is: $ -0-.


If you have any questions about this notice, please contact your agent or broker.




    10-02- 1281 (Ed. 03/2015)
         Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 6 of 73 PageID: 54




                          IMPORTANT NOTICE TO POLICYHOLDERS


        Insuring Company: Chubb Insurance Company of New Jersey

        All of the members of the Chubb Group of Insurance companies doing business in the United States
(hereinafter “Chubb”) distribute their products through licensed insurance brokers and agents (“producers”). Detailed
information regarding the types of compensation paid by Chubb to producers on US insurance transactions is
available under the Producer Compensation link located at the bottom of the page at www.chubb.com, or by calling 1-
866-588-9478. Additional information may be available from your producer.

        Thank you for choosing Chubb.




10-02-1295 (ed. 6/2007)
         Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 7 of 73 PageID: 55




                           NOTICE OF LOSS CONTROL SERVICES


Insuring Company: Chubb Insurance Company of New Jersey


As a Chubb policyholder, you have loss prevention information and/or services available to you, as
described in this Notice.

Directors and Officers (D&O) Liability Loss Prevention Services

•   Directors and Officers Liability Loss Prevention Manual
    Written by Dan A. Bailey exclusively for Chubb, Directors and Officers Liability Loss Prevention
    discusses general principles governing D&O liability and potential exposures for directors and
    officers. Mr. Bailey has also written Directors and Officers Securities Litigation Loss Prevention to
    address the exposures of publicly traded companies. To order Directors and Officers Liability Loss
    Prevention (form # 14-01-0035) or Directors and Officers Securities Litigation Loss Prevention (form #
    14-01-0448), simply call 1.866.282.9001, order the form(s) you need, and provide your mailing
    address.

•   Loss Prevention Guidelines for Independent Directors
    Written exclusively for Chubb by Dan A. Bailey, this manual discusses roles played by independent
    directors, the increasing importance of independent directors, and corporate governance best
    practices.    To order Loss Prevention Guidelines for Independent Directors, simply call
    1.866.282.9001, order 14-01-0679, and provide your mailing address.

    Additionally, Chubb has prepared The Great M&A Wave: Mergers, Acquisitions and Business
    Discontinuations Risk and Insurance Management Handbook, which discusses the trends, exposures
    and strategies to manage the M&A risks. To order The Great M&A Wave: Mergers, Acquisitions and
    Business Discontinuations Risk and Insurance Management Handbook, simply call 1.866.282.9001,
    order 07-01-0101, and provide your mailing address.




    The services provided are advisory in nature. While this program is offered as a resource in
    developing or maintaining a loss prevention program, you should consult competent legal counsel to
    design and implement your own program. No liability is assumed by reason of the services, access or
    information provided. All services are subject to change without notice.




14-02-19282 (04/2012)                        Page 1
     Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 8 of 73 PageID: 56
                Chubb Group of Insurance                               The Chubb Primary
                Companies
                15 Mountain View Road
                                                               Directors & Officers and Entity
                Warren, New Jersey 07059                         Securities Liability Insurance



DECLARATIONS                                             CHUBB INSURANCE COMPANY OF
                                                         NEW JERSEY
                                                         A stock insurance company, incorporated
                                                         under the laws of New Jersey, herein called
                                                         the Company

                                                         15 Mountain View Road
                                                         Warren, New Jersey 07059

                                                         Policy Number: 8242-8396

NOTICE: THIS IS A CLAIMS MADE POLICY, WHICH APPLIES ONLY TO “CLAIMS” FIRST
MADE DURING THE “POLICY PERIOD”, INCLUDING ANY APPLICABLE EXTENDED
REPORTING PERIOD. THE LIMIT OF LIABILITY TO PAY “LOSS” WILL BE REDUCED, AND
MAY BE EXHAUSTED, BY “DEFENSE COSTS”, AND “DEFENSE COSTS” SHALL BE APPLIED
AGAINST THE RETENTION AMOUNT. THE COMPANY SHALL NOT BE LIABLE FOR "DEFENSE
COSTS" OR THE AMOUNT OF ANY JUDGMENT OR SETTLEMENT UPON EXHAUSTION OF THE
APPLICABLE LIMIT OF LIABILITY. READ THE ENTIRE POLICY CAREFULLY.

Item 1. Parent Organization:
        SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
        100 Town Square Place, Suite 204
        Jersey City , NJ 07310


Item 2.   Policy Period:               From: May 31, 2016
                                To:   May 31, 2017
                                At 12:01 A.M local time at the address shown in Item 1.

Item 3. Limit of Liability:

          Each Policy Period:                                            $5,000,000.00

Item 4. Retentions:

          (A) Insuring Clause (A):                                       None

          (B) Insuring Clause (B) (Claims other than Securities          $175,000.00
          Claims):

          (C) Insuring Clauses (B) and (C) (Securities Claims only):     $250,000.00

          (D) Inquiry Coverage (A):                                      None

          (E) Inquiry Coverage (B)(1):                                   None

          (F) Inquiry Coverage (B)(2):                                   $250,000.00


14-02-18481D (03/2012)                   Page 1 of 2
     Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 9 of 73 PageID: 57
               Chubb Group of Insurance                               The Chubb Primary
               Companies
               15 Mountain View Road
                                                                Directors & Officers and Entity
               Warren, New Jersey 07059                           Securities Liability Insurance



Item 5. Extended Reporting Period:

         (A) Additional Period:      1 year

         (B) Additional Premium:      150% of Annual Premium

Item 6. Pending or Prior             July 24, 2008
        Proceedings Date:

In witness whereof, the Company issuing this policy has caused this policy to be signed by its
authorized officers, but it shall not be valid unless also signed by a duly authorized representative of
the Company.

                          CHUBB INSURANCE COMPANY OF NEW JERSEY




              Secretary                                                       President




             08/02/2016
                Date                                                 Authorized Representative




14-02-18481D (03/2012)                    Page 2 of 2
    Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 10 of 73 PageID: 58
           Chubb Group of Insurance Companies                                 The Chubb Primary
           15 Mountain View Road
           Warren, New Jersey 07059                        Directors & Officers and Entity Securities
                                                                                  Liability Insurance


In consideration of payment of the premium and subject to the Declarations and the limitations,
conditions, provisions and other terms of this Policy, the Company and the Insureds agree as
follows:


I. INSURING CLAUSES

(A) Individual Non-Indemnified Liability Coverage

    The Company shall pay, on behalf of an Insured Person, Loss on account of a Claim first made
    against the Insured Person during the Policy Period, except to the extent that such Loss has been
    paid or indemnified.

(B) Individual Indemnified Liability Coverage

    The Company shall pay, on behalf of an Organization, Loss on account of a Claim first made
    against an Insured Person during the Policy Period, to the extent the Organization pays or
    indemnifies such Loss.

(C) Entity Securities Coverage

    The Company shall pay, on behalf of an Organization, Loss on account of a Securities Claim first
    made against the Organization during the Policy Period.


II. INQUIRY COVERAGES

(A) Securityholder Derivative Demand Investigation Coverage

    The Company shall pay, on behalf of an Organization, Defense Costs in an amount not to exceed
    $500,000 per Policy Period on account of all Securityholder Derivative Demand Investigations
    first made during the Policy Period, which amount is part of, and not in addition to, the Limit of
    Liability set forth in Item 3 of the Declarations.

(B) Interview Coverage

    (1) The Company shall pay, on behalf of an Insured Person, Defense Costs incurred solely by such
        Insured Person on account of an Interview first made during the Policy Period, except to the
        extent that such Defense Costs have been paid or indemnified.

    (2) The Company shall pay, on behalf of an Organization, Defense Costs incurred solely by an
        Insured Person on account of an Interview first made during the Policy Period, to the extent
        the Organization pays or indemnifies such Defense Costs.


III. EXCLUSIONS

The Company shall not be liable for Loss on account of any Claim:

(A) Prior Notice




14-02-18481 (06/2012)                           Page 1 of 16
    Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 11 of 73 PageID: 59
           Chubb Group of Insurance Companies                                     The Chubb Primary
           15 Mountain View Road
           Warren, New Jersey 07059                             Directors & Officers and Entity Securities
                                                                                       Liability Insurance

    based upon, arising from or in consequence of any fact, circumstance or Wrongful Act that was the
    subject of any notice accepted under any policy of which this Policy is a direct or indirect renewal or
    replacement;

(B) Pending or Prior Proceedings
    based upon, arising from or in consequence of any written demand first received by, or action,
    proceeding, Claim or Related Claim commenced against, any Insured on or prior to the Pending or
    Prior Proceedings Date set forth in Item 6 of the Declarations;

(C) Entity v. Insured
    (1) brought by, or on behalf of, an Organization against another Organization; or

    (2) brought by, or on behalf of:

        (a) an Organization against an Insured Person; or

        (b) an Outside Entity against an Insured Person serving in his capacity as such for such
            Outside Entity,

    provided that Paragraph (C)(2) above shall not apply to a Claim brought:

    (i) outside the United States of America or Canada;

    (ii) while the Parent Organization is in Financial Impairment;

    (iii) against an Insured Person serving in his capacity as such for an Outside Entity while such
          Outside Entity is in Financial Impairment;

    (iv) as a securityholder derivative action; or

    (v) while such Insured Person is no longer serving in his capacity as such;

(D) Bodily Injury/Violation of Right of Privacy/Property Damage
    for bodily injury, violation of any right of privacy, mental anguish, humiliation, emotional distress,
    sickness, disease or death of any person or damage to or destruction of any tangible property,
    including loss of use thereof, whether or not it is damaged or destroyed; provided that this Exclusion
    (D) shall not apply to any invasion of privacy, mental anguish, humiliation or emotional distress for
    which a claimant seeks compensation in an employment-related claim;

(E) ERISA
    for any violation of the responsibilities, obligations or duties imposed by ERISA; or

(F) Conduct
    based upon, arising from or in consequence of:

    (1) any deliberate fraud, any criminal act, or any knowing and willful violation of any statute or
        regulation, by an Insured; or

    (2) an Insured having gained any profit, remuneration or other advantage to which such Insured
        was not legally entitled,

    established by a final, non-appealable adjudication in any underlying action or proceeding (other than
    a declaratory action or proceeding brought by or against the Company), provided that:


14-02-18481 (06/2012)                                Page 2 of 16
    Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 12 of 73 PageID: 60
           Chubb Group of Insurance Companies                                        The Chubb Primary
           15 Mountain View Road
           Warren, New Jersey 07059                             Directors & Officers and Entity Securities
                                                                                       Liability Insurance


    (a) no conduct pertaining to any Insured Person shall be imputed to any other Insured Person; and

    (b) conduct pertaining to any past, present, or future chief financial officer, chief executive officer or
        chief operating officer (or an equivalent position to any of the foregoing worldwide) of an
        Organization shall be imputed to such Organization and its Subsidiaries.
IV. LIMIT OF LIABILITY

(A) The Company’s maximum aggregate liability for all Loss shall be the Limit of Liability set forth in Item
    3 of the Declarations, subject to any sublimits in this Policy.

(B) Defense Costs are part of, and not in addition to, the Limit of Liability set forth in Item 3 of the
    Declarations.

(C) The limit of liability available during the Extended Reporting Period, if applicable, shall be part of, and
    not in addition to, the Limit of Liability set forth in Item 3 of the Declarations.


V. RETENTION

(A) The Retentions shall apply as set forth in Item 4 of the Declarations and shall only apply to covered
    Loss.

(B) If different parts of a single Claim are subject to different Retentions, then the total amount of Loss
    applied to the applicable Retentions shall not exceed the largest applicable Retention.

(C) Any payment by an Organization of a Retention on account of an Interview shall reduce any
    Retention due from the Organization on account of a Claim subsequently afforded coverage under
    Insuring Clause (B), Individual Indemnified Liability Coverage, that is based upon, arising from or in
    consequence of any fact or circumstance that was the subject of such Interview.


VI. REPORTING

(A) The Insureds shall, as a condition precedent to exercising any right to coverage under this Policy,
    give to the Company written notice of any Claim no later than:

    (1) one hundred and eighty (180) days after this Policy expires and is renewed with the Company;
        provided, however, if the Parent Organization can prove to the Company’s satisfaction that it
        was not reasonably possible for the Insureds to give such notice within the one hundred and
        eighty (180) day time period and that subsequent notice was given as soon as reasonably
        possible thereafter, the Company shall waive the foregoing time period; or

    (2) sixty (60) days after: (a) this Policy expires or terminates and is not renewed with the Company;
        or (b) the expiration date of the Extended Reporting Period, if applicable.

(B) If during the Policy Period an Insured gives written notice to the Company of:

    (1) circumstances which could give rise to a Claim;

    (2) receipt of a written request to toll or waive a statute of limitations applicable to a Wrongful Act; or




14-02-18481 (06/2012)                              Page 3 of 16
    Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 13 of 73 PageID: 61
           Chubb Group of Insurance Companies                                       The Chubb Primary
           15 Mountain View Road
           Warren, New Jersey 07059                             Directors & Officers and Entity Securities
                                                                                       Liability Insurance

    (3) an Interview or a Securityholder Derivative Demand Investigation,

    then any Claim subsequently arising from the circumstances, Wrongful Act, Interview or
    Securityholder Derivative Demand Investigation described in Paragraph (B)(1) or (B)(2) or (B)(3)
    above shall be deemed to have been first made during the Policy Period in which such written notice
    was first given by an Insured to the Company; provided any such subsequent Claim is reported to
    the Company as soon as practicable after the in-house general counsel or risk manager of the Parent
    Organization becomes aware of such Claim.
(C) The Insured shall give to the Company in any written notice described in Subsection (A) or (B) above
    a description of the Claim, circumstances, request to toll or waive a statute of limitations, Interview or
    Securityholder Derivative Demand Investigation, the nature of any alleged Wrongful Acts, the
    nature of the alleged or potential damage and the names of all actual or potential defendants.


VII. ADVANCEMENT OF DEFENSE COSTS

(A) The Company shall advance covered Defense Costs on account of a Claim reported pursuant to
    Section VI, Reporting, on a current basis after receipt by the Company of bills detailing such Defense
    Costs and all other information requested by the Company with respect to such bills until the
    applicable Limit of Liability set forth in Item 3 of the Declarations has been satisfied.

    Furthermore, if an Organization refuses in writing, or fails within sixty (60) days of an Insured
    Person’s written request for indemnification, to advance, pay or indemnify an Insured Person for
    Loss on account of a Claim, then, upon the reporting of the Claim pursuant to Section VI, Reporting,
    the Company shall advance covered Defense Costs until such time that the Organization accepts
    the Insured Person’s request for indemnification or the applicable Limit of Liability set forth in Item 3
    of the Declarations has been exhausted, whichever first occurs.

(B) Any advancement of Defense Costs shall be repaid to the Company by the Insureds, severally
    according to their respective interests, if and to the extent it is determined that such Defense Costs
    are not insured under this Policy. However, the Company shall not seek repayment from an Insured
    of advanced Defense Costs that are uninsured pursuant to Exclusion III(F), Conduct, unless a final,
    non-appealable adjudication has occurred.

(C) Any advancement of Defense Costs by the Company shall reduce the Limit of Liability set forth in
    Item 3 of the Declarations. If the Company recovers any such Defense Costs paid, the amount of
    such Defense Costs less all costs incurred by the Company to obtain such recovery shall be
    reinstated to the Limit of Liability set forth in Item 3 of the Declarations.


VIII. DEFENSE AND SETTLEMENT

(A) The Insured:

    (1) shall have the sole duty to defend Claims made against the Insured;

    (2) agrees not to settle or offer to settle any Claim, incur any Defense Costs or otherwise assume
        any contractual obligation or admit any liability with respect to any Claim without the Company’s
        prior written consent, subject to Paragraph (A)(3) below;




14-02-18481 (06/2012)                             Page 4 of 16
    Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 14 of 73 PageID: 62
           Chubb Group of Insurance Companies                                    The Chubb Primary
           15 Mountain View Road
           Warren, New Jersey 07059                          Directors & Officers and Entity Securities
                                                                                    Liability Insurance

    (3) may settle a Claim without the Company’s prior consent if the Claim is reported pursuant to
        Section VI, Reporting, and the amount of such settlement and Defense Costs does not exceed
        the amount of the applicable Retention; and

    (4) agrees to provide the Company with all information, assistance and cooperation which the
        Company may reasonably require and agrees that, in the event of a Claim, the Insured shall not
        do anything that could prejudice the Company’s position or its potential or actual rights of
        recovery; provided that the failure of any Insured Person to give the Company such information,
        assistance or cooperation shall not impair the rights of any other Insured Person under this
        Policy.

(B) The Company:

    (1) shall have the right and shall be given the opportunity to effectively associate with the Insured
        and shall be consulted in advance by the Insured, regarding the investigation, defense and
        settlement of any Claim that appears reasonably likely to be covered in whole or in part under
        this Policy, including selecting appropriate defense counsel and negotiating any settlement;

    (2) shall not be liable for any element of Loss incurred in excess of the amount of the applicable
        Retention, for any obligation assumed, or for any admission made, by any Insured without the
        Company’s prior written consent, which the Company shall not unreasonably withhold; and

    (3) may, in its sole discretion, waive the consent requirement in Paragraph (B)(2) above with respect
        to Defense Costs incurred within ninety (90) days prior to the reporting of a Claim pursuant to
        Section VI, Reporting.


IX. RELATED CLAIMS

All Related Claims shall be deemed a single Claim made in the Policy Period in which the earliest of
such Related Claims was either first made or deemed to have been made in accordance with Section
VI(B), Reporting.


X. ALLOCATION

The Insureds and the Company shall use their best efforts to determine an allocation between Loss that
is covered and Loss, or any other amount, that is not covered based on the relative legal and financial
exposures of the covered parties to the covered matters.


XI. PRIORITY OF PAYMENTS

(A) It is understood and agreed that any coverage provided under this Policy is principally intended to
    protect and benefit the Insured Persons. Accordingly, in the event that: (1) Loss for which an
    Insured Person has not been paid or indemnified; and (2) any other Loss, are concurrently due
    under this Policy, then the Loss described in (1) above shall be paid first.

(B) Except as otherwise provided in Subsection (A) above, the Company may pay covered Loss as it
    becomes due under this Policy without regard to the potential for other future payment obligations
    under this Policy.




14-02-18481 (06/2012)                           Page 5 of 16
    Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 15 of 73 PageID: 63
           Chubb Group of Insurance Companies                                        The Chubb Primary
           15 Mountain View Road
           Warren, New Jersey 07059                             Directors & Officers and Entity Securities
                                                                                       Liability Insurance


XII. OTHER INSURANCE AND INDEMNITY

(A) If any Loss covered under this Policy is insured under any other valid and collectible insurance policy
    (other than an insurance policy that is issued specifically as excess over the Limits of Liability
    provided by this Policy or a personal umbrella policy or personal directorship liability policy purchased
    by an Insured Person), then this Policy shall cover such Loss, subject to its terms and conditions,
    only to the extent that the amount of such Loss is in excess of the applicable retention or deductible
    and limit of liability under such other insurance, whether such other insurance is stated to be primary,
    contributory, excess, contingent or otherwise.

(B) This Policy shall be specifically excess of, and shall not contribute with, any insurance policy for: third
    party liability coverage for environmental exposures, employment practices liability or professional
    liability.

(C) Any payment by an Insured of a retention or deductible under any other insurance policy described in
    Subsection (A) or (B) above shall reduce the applicable Retention under this Policy by the amount of
    such payment which would otherwise have been covered Loss under this Policy.

(D) Any coverage afforded under this Policy for a Claim in connection with an Insured Person serving in
    his capacity as such for an Outside Entity shall be specifically excess of any indemnity and
    insurance available to such Insured Person by, or on behalf of, such Outside Entity.
    Notwithstanding the foregoing, if the Company or any subsidiary or affiliate of The Chubb Corporation
    makes payment under another policy on account of such Claim, the Limit of Liability for this Policy
    with respect to such Claim shall be reduced by the amount of such payment.


XIII. INDEMNIFICATION AND SUBROGATION

(A) This Policy has been issued to the Parent Organization with the understanding and agreement that
    each Organization agrees to fulfill its indemnification obligations to each Insured Person to the
    fullest extent permitted by: (1) any United States law; and (2) any contract or agreement providing an
    indemnification obligation exceeding any such law. If the Company pays as Loss any
    indemnification owed to any Insured Person by any Organization, the Company does not waive or
    compromise any of its rights to recover such Loss from such Organization.

(B) In the event of any payment of Loss under this Policy, the Company shall be subrogated to the
    extent of such payment of Loss to all of the Insureds’ rights of recovery, including any such right to
    indemnification from any Organization, Outside Entity, other insurer or other source. The Insureds
    shall take all reasonable actions to secure and preserve the Company’s rights, including any action
    against any Organization for indemnification.


XIV. EXTENDED REPORTING PERIOD

(A) If this Policy does not renew or otherwise terminates for a reason other than for non-payment of
    premium (each a “Termination of Coverage”), then an Insured shall have the right to purchase the
    Extended Reporting Period for the Additional Period and Additional Premium set forth in Item 5 of the
    Declarations and the Extended Reporting Period shall become part of the Policy Period.




14-02-18481 (06/2012)                              Page 6 of 16
    Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 16 of 73 PageID: 64
           Chubb Group of Insurance Companies                                    The Chubb Primary
           15 Mountain View Road
           Warren, New Jersey 07059                          Directors & Officers and Entity Securities
                                                                                    Liability Insurance

(B) The right to purchase the Extended Reporting Period shall lapse unless written notice of election to
    purchase the Extended Reporting Period, together with payment of the Additional Premium, is
    received by the Company within sixty (60) days after the effective date of a Termination of Coverage.

(C) If the Extended Reporting Period is purchased, then coverage otherwise afforded by this Policy shall
    be extended to apply to Claims that are:

    (1) first made during the Extended Reporting Period;

    (2) reported to the Company in accordance with Section VI, Reporting; and

    (3) for Wrongful Acts before the effective date of a Termination of Coverage or the date of any
        conversion of coverage described in Section XVI, Acquisition of the Parent Organization,
        whichever first occurs.

(D) The Additional Premium for the Extended Reporting Period shall be deemed fully earned at the
    inception of the Extended Reporting Period.

(E) No coverage shall be available under this Section XIV for that portion of any Claim, Securityholder
    Derivative Demand Investigation or Interview covered under insurance purchased subsequent to
    the effective date of a Termination of Coverage.


XV. ACQUISITION OR CESSATION OF SUBSIDIARIES

(A) Acquisition of a Subsidiary

    (1) If before or during the Policy Period an Organization acquires voting rights in another entity,
        such that the acquired entity becomes a Subsidiary, then such Subsidiary and the Insured
        Persons thereof, shall be Insureds only with respect to Wrongful Acts after such acquisition.

    (2) If a Subsidiary is acquired during the Policy Period pursuant to Paragraph (1) above and the
        total assets of such Subsidiary exceed fifteen percent (15%) of the total assets of the Parent
        Organization (as reflected in the most recent audited consolidated financial statements of such
        Subsidiary and the Parent Organization, respectively, as of the date of such acquisition), the
        Parent Organization shall, no later than sixty (60) days after the date of such acquisition, give
        written notice of such acquisition to the Company together with all information the Company may
        require. Coverage for any such acquired Subsidiary and its Insured Persons shall be subject to
        additional or different terms and conditions and payment of additional premium.

    If the Parent Organization fails to give such notice and information in accordance with the foregoing,
    coverage for such acquired Subsidiary and its Insured Persons shall terminate with respect to
    Claims first made more than sixty (60) days after such acquisition.

(B) Cessation of a Subsidiary

    If before or during the Policy Period an Organization ceases to be a Subsidiary, then with respect
    to such Subsidiary and its Insured Persons coverage shall continue for Claims for Wrongful Acts
    while such Organization was a Subsidiary in accordance with either Section XVI, Acquisition of the
    Parent Organization, or Section XIX, Termination of Policy, whichever first occurs.




14-02-18481 (06/2012)                           Page 7 of 16
    Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 17 of 73 PageID: 65
           Chubb Group of Insurance Companies                                     The Chubb Primary
           15 Mountain View Road
           Warren, New Jersey 07059                           Directors & Officers and Entity Securities
                                                                                     Liability Insurance

XVI. ACQUISITION OF THE PARENT ORGANIZATION

(A) If during the Policy Period the Parent Organization is acquired such that another entity, person or
    group of entities or persons acting in concert, acquires more than fifty percent (50%) of the
    outstanding securities representing the present right to vote for the election of directors or LLC
    Managers of the surviving entity, then:

    (1) coverage under this Policy shall continue until the expiration of the current Policy Period, solely
        for Claims for Wrongful Acts prior to such acquisition; and

    (2) the entire premium for this Policy shall be deemed fully earned as of the effective date of such
        acquisition.

(B) If the Parent Organization gives the Company written notice of an acquisition described in
    Subsection (A) above at least thirty (30) days prior to the date of such acquisition together with all
    information that the Company may require, the Company shall provide the Parent Organization with
    a quote for up to a six (6) year extension of coverage solely for Claims for Wrongful Acts prior to
    such acquisition (the “Run-Off Quote”). Coverage offered pursuant to the Run-Off Quote shall be
    subject to additional or different terms and conditions and payment of additional premium. If the
    Parent Organization accepts the Run-Off Quote, the extension of coverage provided pursuant to the
    Run-Off Quote shall replace any extension of coverage that would otherwise be available to the
    Insureds pursuant to Section XIV, Extended Reporting Period.


XVII. SPOUSES, DOMESTIC PARTNERS, ESTATES AND LEGAL REPRESENTATIVES

Coverage under this Policy shall extend to Claims for Wrongful Acts of an Insured Person made
against:

(A) the estate, heirs, legal representatives or assigns of such Insured Person if such Insured Person is
    deceased or the legal representatives or the assigns of such Insured Person if such Insured Person
    is legally incompetent, insolvent or bankrupt; or

(B) the lawful spouse or domestic partner of such Insured Person solely by reason of such spouse’s or
    domestic partner’s: (1) status as a spouse or domestic partner; or (2) ownership interest in property
    which the claimant seeks as recovery for an alleged Wrongful Act of such Insured Person,

provided that, no coverage provided by this Section XVII shall apply with respect to loss arising from an
act, error or omission by an Insured Person’s estate, heirs, legal representatives, assigns, spouse or
domestic partner.


XVIII. NOTICE

(A) All notices to the Company under this Policy of a Claim, circumstances which could give rise to a
    Claim, a written request to toll or waive a statute of limitations, a Securityholder Derivative
    Demand Investigation or an Interview shall be given in writing to one of the following addresses:

    (1) specialtyclaims@chubb.com;

    (2) Attn: Claims Department
        Chubb Group of Insurance Companies



14-02-18481 (06/2012)                            Page 8 of 16
    Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 18 of 73 PageID: 66
           Chubb Group of Insurance Companies                                   The Chubb Primary
           15 Mountain View Road
           Warren, New Jersey 07059                           Directors & Officers and Entity Securities
                                                                                     Liability Insurance

        82 Hopmeadow St.- P.O. Box 2002
        Simsbury, CT 06070-7683; or

    (3) Attn: Claims Department
        Chubb Group of Insurance Companies
        82 Hopmeadow St.
        Simsbury, CT 06089.

(B) All other notices to the Company under this Policy shall be given in writing addressed to:

        Attn: Chubb Specialty Insurance Underwriting Department
        Chubb Group of Insurance Companies
        15 Mountain View Road
        Warren, New Jersey 07059.

(C) Any notice described in Subsection (A) or (B) above shall be effective on the date of receipt by the
    Company.


XIX. TERMINATION OF POLICY

This Policy shall terminate at the earliest of the following times:

(A) ten (10) days after receipt by the Parent Organization of written notice of termination from the
    Company for non-payment of premium;

(B) upon expiration of the Policy Period; or

(C) at such other time as may be agreed upon by the Company and the Parent Organization, in which
    case any returned premium shall be computed on a pro rata basis.


XX. BANKRUPTCY

(A) Bankruptcy or insolvency of any Insured shall not relieve the Company of its obligations nor deprive
    the Company of its rights or defenses under this Policy.

(B) In the event a liquidation or reorganization proceeding is commenced by or against an Organization
    under United States bankruptcy law, the Organization and the Insured Persons hereby agree not to
    oppose or object to any efforts by the Company, the Organization or an Insured Person to obtain
    relief from any stay or injunction.


XXI. REPRESENTATIONS AND SEVERABILITY

(A) The Company, in issuing this Policy, has relied upon the statements, representations and information
    in the Application as being true and accurate. The Application is the basis for, and considered
    incorporated into, this Policy and shall be construed as a separate request for coverage by each
    Insured.

(B) With respect to any statements, representations and information contained in the Application, no
    knowledge possessed by any Insured Person shall be imputed to any other Insured Person.



14-02-18481 (06/2012)                            Page 9 of 16
    Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 19 of 73 PageID: 67
           Chubb Group of Insurance Companies                                     The Chubb Primary
           15 Mountain View Road
           Warren, New Jersey 07059                           Directors & Officers and Entity Securities
                                                                                     Liability Insurance


(C) If the Application contains any misrepresentations which were made with the actual intent to deceive
    or which materially affect the Company’s acceptance of the risk or the hazard assumed, the Company
    shall not be liable for Loss on account of any Claim based upon, arising from, or in consequence of,
    any such misrepresentations under:

    (1) Insuring Clause (A), Individual Non-Indemnified Liability Coverage, with respect to any Insured
        Person who had actual knowledge of the matters misrepresented;

    (2) Insuring Clause (B), Individual Indemnified Liability Coverage, with respect to any Organization
        to the extent such Organization indemnifies any Insured Person who had actual knowledge of
        the matters misrepresented; or

    (3) Insuring Clause (C), Entity Securities Coverage, with respect to any Organization if a past or
        present chief executive officer or chief financial officer of the Parent Organization had actual
        knowledge of the matters misrepresented.

(D) The Company shall not be entitled under any circumstances to void or rescind this Policy with respect
    to any Insured.


XXII. VALUATION AND FOREIGN CURRENCY

All premiums, limits, retentions, Loss and other amounts under this Policy are expressed and payable in
the currency of the United States of America. Except as otherwise provided in this Policy, if a judgment is
rendered, a settlement is denominated or any element of Loss under this Policy is stated in a currency
other than United States of America dollars, payment under this Policy shall be made in United States of
America dollars at the rate of exchange published in The Wall Street Journal on the date the judgment
becomes final, the amount of the settlement is agreed upon or any element of Loss is due, respectively.


XXIII. ACTION AGAINST THE COMPANY

No action may be taken against the Company unless, as a condition precedent thereto, there shall have
been full compliance with all the terms of this Policy. No person or entity shall have any right under this
Policy to join the Company as a party to any action against any Insured to determine such Insured’s
liability nor shall the Company be impleaded by such Insured or legal representatives of such Insured.


XXIV. ROLE OF PARENT ORGANIZATION

By acceptance of this Policy, the Parent Organization agrees that it shall be considered the sole agent
of, and shall act on behalf of, each Insured with respect to: (A) the payment of premiums and the
receiving of return premiums that may become due under this Policy; (B) the negotiation, agreement to
and acceptance of endorsements; and (C) the giving or receiving of any notice provided for in this Policy
(except the giving of notice of a Claim, circumstances which could give rise to a Claim, a written request
to toll or waive a statute of limitations, a Securityholder Derivative Demand Investigation or an
Interview as provided in Section VI, Reporting, or the giving of notice to apply for an Extended Reporting
Period as provided in Section XIV, Extended Reporting Period). Each Insured agrees that the Parent
Organization shall act on its behalf with respect to all such matters.




14-02-18481 (06/2012)                            Page 10 of 16
    Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 20 of 73 PageID: 68
           Chubb Group of Insurance Companies                                       The Chubb Primary
           15 Mountain View Road
           Warren, New Jersey 07059                            Directors & Officers and Entity Securities
                                                                                      Liability Insurance

XXV. ALTERATION AND ASSIGNMENT

No change in, modification of, or assignment of interest under, this Policy shall be effective except when
made by written endorsement to this Policy which is signed by an authorized representative of the
Company.


XXVI. WORLDWIDE TERRITORY AND APPLICATION OF LAW

(A) This Policy shall apply anywhere in the world.

(B) Any reference to United States law shall include:

    (1) United States federal, state and local statutory law and any rule or regulation promulgated
        thereunder;

    (2) United States common law; and

    (3) with respect to Paragraphs (B)(1) and (B)(2) above, any equivalent body of law anywhere in the
        world.

(C) If the Parent Organization requests directors and officers liability policies for issuance to its foreign
    Subsidiaries in their own countries, the Company or a subsidiary or affiliate of The Chubb
    Corporation shall provide a quote to the Parent Organization for such policies; provided that the
    Company or a subsidiary or affiliate of The Chubb Corporation can support or facilitate the issuance
    of the policies to such foreign Subsidiaries in their applicable foreign countries. Any coordination of
    coverage under such policies with coverage under this Policy shall be set forth in an endorsement
    attached to this Policy.


XXVII. HEADINGS

The descriptions in the headings and sub-headings of this Policy are solely for convenience and form no
part of the terms and conditions of coverage.


XXVIII. COMPLIANCE WITH APPLICABLE TRADE SANCTION LAWS

This insurance does not apply to the extent that any United States trade or economic sanctions law or
any other similar United States law prohibits the Company from providing insurance.


XXIX. DEFINITIONS

When used in this Policy:

Application means:

(A) any application, including attachments, or any written information or representations, provided to the
    Company by, or on behalf of, an Insured during the negotiation of this Policy or for the purposes of
    the Company’s underwriting of this Policy;




14-02-18481 (06/2012)                             Page 11 of 16
    Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 21 of 73 PageID: 69
           Chubb Group of Insurance Companies                                       The Chubb Primary
           15 Mountain View Road
           Warren, New Jersey 07059                             Directors & Officers and Entity Securities
                                                                                       Liability Insurance

(B) all publicly available documents filed by an Organization with the Securities and Exchange
    Commission during the twelve (12) months preceding this Policy’s inception date; and

(C) if applicable, any warranty provided to the Company within the past three (3) years in connection with
     any policy of which this Policy is a renewal or replacement.

Claim means any:

(A) written demand (other than a securityholder derivative demand) for:

    (1) monetary or non-monetary (including injunctive) relief; or

    (2) arbitration or mediation,

    against an Insured for a Wrongful Act, commenced by the first receipt of such demand by an
    Insured;

(B) proceeding, including any appeal therefrom, against an Insured for a Wrongful Act, commenced by:

    (1) the service of a civil complaint or similar pleading;

    (2) the filing of a notice of charges or the entry of a formal order of investigation in connection with a
        formal civil administrative or formal civil regulatory proceeding; provided that such proceeding is
        pending against at least one named Insured Person; or

    (3) solely with respect to a criminal proceeding: (a) an arrest; (b) the return of an indictment,
        information or similar document; or (c) the receipt of an official request for Extradition;

(C) investigation of an Insured Person for a Wrongful Act, commenced by the Insured Person’s
    receipt of a written document from an Enforcement Unit identifying such Insured Person as the
    target of an investigation, including a Wells Notice, target letter or search warrant; or

(D) written request upon an Insured Person for witness testimony or document production, commenced
    by the service of a subpoena or other similar document compelling such testimony or production of
    documents in connection with any matter described in Subsections (A) through (C) above; provided
    that in such event the Company shall pay, on behalf of such Insured Person, Defense Costs
    incurred solely by such Insured Person in responding to such request.

Defense Costs means that part of Loss consisting of reasonable costs, charges, fees (including,
attorneys' fees and experts' fees) and expenses (other than regular or overtime wages, salaries, fees or
benefits of any Insured Person) incurred with the Company's prior written consent: (A) in investigating,
defending, opposing or appealing any Claim and the premium for appeal, attachment or similar bonds;
(B) in a Securityholder Derivative Demand Investigation; or (C) as a result of an Interview.

Enforcement Unit means any federal, state, local or provincial law enforcement or governmental
regulatory authority worldwide (including the U.S. Department of Justice, the U.S. Securities and
Exchange Commission and any attorney general) or the enforcement unit of any securities exchange or
similar self-regulatory organization.

ERISA means the Employee Retirement Income Security Act of 1974 (including amendments relating to
the Consolidated Omnibus Budget Reconciliation Act of 1985 and the Health Insurance Portability and
Accountability Act of 1996), all as amended, or any similar United States law.




14-02-18481 (06/2012)                             Page 12 of 16
    Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 22 of 73 PageID: 70
           Chubb Group of Insurance Companies                                       The Chubb Primary
           15 Mountain View Road
           Warren, New Jersey 07059                            Directors & Officers and Entity Securities
                                                                                      Liability Insurance

Extradition means any formal process by which an Insured Person located in any country is
surrendered to any other country for trial or otherwise to answer any criminal accusation, including the
execution of an arrest warrant where such execution is an element of such process.

Financial Impairment means the status of an Organization resulting from:

(A) the appointment by a state or federal official, agency or court of any receiver, conservator, liquidator,
    trustee, rehabilitator or similar official to take control of, supervise, manage or liquidate such
    Organization; or

(B) such Organization becoming a debtor in possession under United States bankruptcy law.

Insured means any Organization and any Insured Person.

Insured Person means any natural person who was, now is or shall become:

(A) a duly elected or appointed director, officer, LLC Manager, trustee, regent, governor, risk manager or
    the in-house general counsel of any Organization organized in the United States of America;

(B) a holder of an equivalent position to those described in Subsection (A) above in an Organization that
    is organized in a jurisdiction other than the United States of America;

(C) a holder of an equivalent position to those described in Subsection (A) or (B) above in an Outside
    Entity, but solely while serving at the specific request or direction of the Organization; or

(D) solely with respect to Securities Claims, any other employee of an Organization.

Interview means a request for an interview or meeting with, or a sworn statement from, an Insured
Person by:

(A) an Enforcement Unit in connection with: (1) such Insured Person acting in his capacity as such; or
    (2) an Organization's business activities; or

(B) an Organization in connection with: (1) an inquiry or investigation of the Organization by an
    Enforcement Unit; or (2) a securityholder derivative demand, commenced by the first receipt of such
    request by such Insured Person,

provided that Interview does not include: (a) any request for document production or discovery; (b) any
request by an Enforcement Unit that is part of any routine or regularly scheduled Enforcement Unit
oversight, compliance, audit, inspection or examination; or (c) any request by an Enforcement Unit that
is part of an employment-related investigation or claim.

LLC Manager means any natural person who was, now is or shall become a manager, member of the
Board of Managers or equivalent executive of an Organization that is a limited liability company.

Loss means the amount which any Insured becomes legally obligated to pay as a result of any Claim,
Securityholder Derivative Demand Investigation or Interview, including:

(A) compensatory damages;




14-02-18481 (06/2012)                             Page 13 of 16
    Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 23 of 73 PageID: 71
           Chubb Group of Insurance Companies                                       The Chubb Primary
           15 Mountain View Road
           Warren, New Jersey 07059                            Directors & Officers and Entity Securities
                                                                                      Liability Insurance

(B) punitive, exemplary or multiplied damages, if and to the extent that such damages are insurable
    under the law of the jurisdiction most favorable to the insurability of such damages; provided such
    jurisdiction has a substantial relationship to the relevant Insureds, to the Company, or to the Claim
    giving rise to such damages;

(C) civil fines or penalties assessed against an Insured Person for a violation of any United States law,
    including civil fines or penalties assessed pursuant to 15 U.S.C. §78dd-2(g)(2)(B) (the Foreign
    Corrupt Practices Act); provided that such violation is neither intentional nor willful and such fines or
    penalties are insurable under the law pursuant to which this Policy is construed;

(D) judgments, including pre-judgment and post-judgment interest;

(E) settlements; and

(F) Defense Costs;

Loss does not include any portion of such amount that constitutes any:

(1) cost incurred by the Organization to comply with any order for non-monetary (including injunctive)
    relief, or to comply with an agreement to provide such relief;

(2) amount not insurable under the law pursuant to which this Policy is construed; provided that the
    Company shall not assert that any amount attributable to violations of Sections 11, 12 or 15 of the
    Securities Act of 1933, as amended, is subject to this Paragraph (2), unless such amount is
    determined to be uninsurable in a final, non-appealable adjudication in any action or proceeding
    (other than a declaratory or equivalent action or proceeding brought by or against the Company);

(3) amount that represents or is substantially equivalent to an increase in the consideration paid (or
    proposed to be paid) by an Organization in connection with its purchase of any securities or assets;

(4) tax; except, solely for the purposes of Insuring Clause (A), Individual Non-Indemnified Liability
    Coverage, any tax imposed upon an Insured Person in his capacity as such in connection with any
    bankruptcy, receivership, conservatorship, or liquidation of an Organization, to the extent that such
    tax is insurable under the law pursuant to which this Policy is construed;

(5) fine or penalty, except as provided in Subsection (B) or (C) above; or

(6) cost incurred in cleaning-up, removing, containing, treating, detoxifying, neutralizing, assessing the
    effects of, testing for or monitoring Pollutants.

Organization means the Parent Organization and any Subsidiary. Organization shall also mean any
such entity as a debtor in possession under United States bankruptcy law.

Outside Entity means:

(A) any non-profit corporation, community chest, fund or foundation that is exempt from federal income
    tax as an entity described in Section 501(c)(3) of the United States Internal Revenue Code, as
    amended; or

(B) any other entity specifically added as an Outside Entity by written endorsement attached to this
    Policy,

that is not an Organization.


14-02-18481 (06/2012)                             Page 14 of 16
    Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 24 of 73 PageID: 72
           Chubb Group of Insurance Companies                                       The Chubb Primary
           15 Mountain View Road
           Warren, New Jersey 07059                            Directors & Officers and Entity Securities
                                                                                      Liability Insurance


Parent Organization means the entity named in Item 1 of the Declarations.

Policy Period means the period of time set forth in Item 2 of the Declarations (subject to any termination
in accordance with Section XIX, Termination of Policy) and the Extended Reporting Period, if applicable.

Pollutants means any solid, liquid, gaseous or thermal irritants or contaminants, including smoke, vapor,
soot, fumes, acids, alkalis, chemicals, asbestos, asbestos products or waste. Waste includes materials to
be recycled, reconditioned or reclaimed.

Related Claims means all Claims based upon, arising from or in consequence of the same or related
facts, circumstances or Wrongful Acts.

Securities Claim means a Claim:

(A) against an Insured for a violation of any United States securities law, but solely in connection with the
    securities of an Organization;

(B) against an Insured for a common law cause of action, pled in tandem with, or in lieu of, any securities
    law violation described in Subsection (A) above and brought by:

    (1) a securityholder of an Organization with respect to his interest in the securities of such
        Organization; or

    (2) any person or entity in connection with the purchase, sale or offer to purchase or sell securities of
        an Organization; or

(C) brought as a derivative action, on behalf of an Organization against an Insured Person, including an
    action brought by or on behalf of the Organization seeking to dismiss a derivative action that a
    committee of such Organization’s Board of Directors has concluded is not in the best interest of the
    Organization.

Securityholder Derivative Demand Investigation means an investigation by an Organization to
determine whether it is in the best interest of such Organization to prosecute the claims alleged in a
securityholder derivative demand or action, commenced upon:

(A) receipt of such demand; or

(B) service of a civil complaint or similar proceeding with respect to such action.

Subsidiary means:

(A) any entity while more than fifty percent (50%) of the outstanding securities or other equity ownership,
    representing the present right to vote for election of, or to appoint, directors, LLC Managers, or the
    foreign equivalent of any such directors or LLC Managers of such entity, are owned or controlled by
    the Parent Organization directly or indirectly through one or more Subsidiaries; or

(B) any entity while the Parent Organization has the right, pursuant to either written contract or the by-
    laws, charter, operating agreement or similar documents of an Organization, to elect or appoint a
    majority of the Board of Directors of a corporation or LLC Managers.

Wrongful Act means:




14-02-18481 (06/2012)                             Page 15 of 16
    Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 25 of 73 PageID: 73
           Chubb Group of Insurance Companies                                   The Chubb Primary
           15 Mountain View Road
           Warren, New Jersey 07059                         Directors & Officers and Entity Securities
                                                                                   Liability Insurance

(A) any error, misstatement, misleading statement, act, omission, neglect, or breach of duty committed,
    attempted, or allegedly committed or attempted by: (1) an Insured Person in his capacity as such; or
    (2) for purposes of any coverage afforded under Insuring Clause (C), Entity Securities Coverage, by
    the Organization; or

(B) any other matter claimed against an Insured Person solely by reason of serving in his capacity as
    such.




14-02-18481 (06/2012)                          Page 16 of 16
         Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 26 of 73 PageID: 74
                                          The Chubb Primary




                                      Schedule of Forms

To be attached to and form part of               Company:    Chubb Insurance Company of New Jersey
Policy No. 8242-8396

Issued to:    SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.




The Chubb Primary CICNJ Policy Directors and Officers and Entity Securities Liability Insurance
14-02-18672 (1/12 ed.)
14-02-18740 (10/12 ed.)
14-02-19223 (12/12 ed.)
14-02-19240 (10/12 ed.)
14-02-19268 (10/13 ed.)
14-02-19323 (10/12 ed.)
14-02-19325 (12/15 ed.)
14-02-19329 (9/12 ed.)
14-02-19356 (10/12 ed.)
14-02-19360 (10/14 ed.)
14-02-19454 (7/12 ed.)
14-02-19540 (9/12 ed.)
14-02-19554 (10/12 ed.)
14-02-19555 (10/12 ed.)
14-02-19557 (10/12 ed.)
14-02-19589 (10/12 ed.)
14-02-19692 (12/12 ed.)
14-02-19698 (12/12 ed.)
14-02-19902 (8/14 ed.)
14-02-19959 (6/13 ed.)
14-02-19993 (2/15 ed.)
14-02-20084 (10/13 ed.)
14-02-21225 (7/14 ed.)
14-02-21301 (5/16 ed.)
14-02-21317 (12/14 ed.)
Form 14-02-1252 (Ed. 02-01)
         Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 27 of 73 PageID: 75
14-02-21409 (1/15 ed.)
14-02-21413 (2/15 ed.)
14-02-21769 (3/15 ed.)
14-02-21787 (4/15 ed.)
14-02-21804 (5/15 ed.)
14-02-22004 (3/16 ed.)
14-02-22010 (3/16 ed.)




Form 14-02-1450 (Ed. 11-93)
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 28 of 73 PageID: 76




                                                                                                     ENDORSEMENT


Effective date of
this endorsement: May 31, 2016                            Chubb Insurance Company of New Jersey

                                                          Endorsement No. 1

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
_____________________________________________________________________________________________

                                  NEW JERSEY AMENDATORY ENDORSEMENT

In consideration of the premium charged, it is agreed that:

1.      Section XIV., Extended Reporting Period, is deleted and replaced with the following:
        If the Company or the Parent Organization terminates or does not renew this Policy, for any
        reason, then the Insured shall have the right to purchase an Extended Reporting Period for the
        twelve (12) month period beginning on the effective date of the termination or non-renewal of this
        Policy. The premium for this Extended Reporting Period shall be the amount set forth in Item 5 of
        the GTC Declarations.

        This right to purchase an Extended Reporting Period shall lapse unless written notice of election
        to purchase the Extended Reporting Period, together with payment of the additional premium due
        is received by the Company within thirty (30) days following the effective date of the termination
        or non-renewal of this Policy.

        If the Extended Reporting Period is purchased, then coverage otherwise afforded by this
        Endorsement will be extended to apply to Claims first made during such Extended Reporting
        Period and reported in accordance with this Endorsement, but only for Wrongful Acts occurring
        or allegedly occurring before the effective date of termination or nonrenewal. The entire
        additional premium for the Extended Reporting Period shall be deemed fully earned at the
        inception of such Extended Reporting Period. Any Claim made during the Extended Reporting
        Period shall be deemed to have been made during the immediately preceding Policy Period.
        The Limit of Liability for the Extended Reporting Period shall be part of and not in addition to the
        applicable Limits of Liability for the immediately preceding Policy Period.

        If money is owed to the Company under this Policy, then such Extended Reporting Period will not
        become effective until all amounts due under this Policy are paid and the premium for the
        Extended Reporting Period is paid when due. Any premium paid for the Extended Reporting
        Period will be applied first to amounts owed under this Policy.

2.      Paragraph (A) of Section XIX., Termination of Policy, is amended by adding the following:

        provided that such notice of termination by the Company shall be delivered or mailed by first class mail (if
        the Company retains a date stamped proof of mailing from the post office showing the addressee) or
        certified mail to the Parent Organization at its last address known to the Company and shall clearly state
        the effect of nonpayment by the due date;




14-02-18672 (01/2012)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 29 of 73 PageID: 77




3.      Section XIX., Termination of Policy, is amended by adding the following to the end of such section:

        provided that, non-renewal by the Company is effective if the Company mails or delivers, by first class
        mail (if the Company retains a date stamped proof of mailing from the post office showing the addressee)
        or certified mail, between thirty (30) and one hundred and twenty (120) days’ advance written notice of
        non-renewal to the Parent Organization at its last known address. Such non-renewal will be based on
        underwriting guidelines that are not arbitrary, capricious or unfairly discriminatory and the notice of non-
        renewal will state the reason(s) for non-renewal. If the Company does not provide the notice within the
        time period specified in this paragraph, this Policy will be extended until such notice is provided, with such
        extension conditioned upon the payment of premium calculated by pro-rating the premium for the expiring
        Policy Period; or

4.      Any notice of non-renewal by the Company will contain a provision in bold type stating that the Parent
        Organization may file a written complaint on the decision to non-renew with the New Jersey Department
        of Insurance. The Department’s address will be included and the Parent Organization will be advised to
        immediately contact the Insurance Department in the event it wishes to file a complaint.

        The Company has no obligation to send notice of termination or non-renewal if the Parent Organization
        has:

                (1)     replaced coverage elsewhere; or

                (2)     specifically requested termination.

        The Company may increase the premium or change the terms and conditions of this Policy upon renewal
        by delivering or mailing written notice of such changes to the Parent Organization between thirty (30)
        and one hundred and twenty (120) days before the premium due date. Such notice will state the effect of
        nonpayment of the premium by the due date.

The Policy will be deemed to have been amended to the extent necessary to effect the purposes and intent of this
Amendatory Endorsement.

The regulatory requirements set forth in this Amendatory Endorsement shall supercede and take precedence over
any provisions of the Policy or any endorsement to the Policy, whenever added, that are inconsistent with or contrary
to the provisions of this Amendatory Endorsement, unless such Policy or endorsement provisions comply with the
applicable insurance laws of the State of New Jersey.

The title and any headings in this endorsement are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-18672 (01/2012)                         Page 2
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 30 of 73 PageID: 78




                                                                                            ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 2

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
_____________________________________________________________________________________________

                      AMEND SECTION XXIX MERGER OBJECTION SECURITIES CLAIMS
                                        RETENTION ENDORSEMENT

In consideration of the premium charged, it is agreed that:

(1)     Item 4 of the Declarations of this Policy is deleted and replaced with the following:

        Item 4. Retentions:

        (A)     Insuring Clause (A):                                                        None

        (B)     Insuring Clause (B)(Claims other than Securities Claims):                   $175,000.00

        (C)     Insuring Clauses (B) and (C)(Merger Objection Securities Claims):           $1,000,000.00

        (D)     Insuring Clauses (B) and (C)
                (Securities Claims other than Merger Objection Securities Claims):          $250,000.00

        (E)      Inquiry Coverage (A):                                                      None

        (F)      Inquiry Coverage (B)(1):                                                   None

        (G)      Inquiry Coverage (B)(2):                                                   $250,000.00

(2)     Section XXIX, Definitions, of this Policy is amended by adding the following:

        (a)     Merger Objection Securities Claim means a Securities Claim for a Wrongful Act based
                upon, arising from, or in consequence of any proposed or actual Acquisition, Merger or
                Privatization of the Parent Organization.

        (b)     Acquisition, Merger or Privatization means an event where another entity, person or
                group of entities or persons acting in concert, acquires more than fifty percent (50%) of the
                outstanding securities representing the present right to vote for the election of directors or
                LLC Managers of the Parent Organization.




14-02-18740 (10/2012)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 31 of 73 PageID: 79




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-18740 (10/2012)                         Page 2
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 32 of 73 PageID: 80




                                                                                     ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 3

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________
  AMEND SECTION III BODILY INJURY/VIOLATION OF RIGHT OF PRIVACY/PROPERTY DAMAGE EXCLUSION:
                                                 ENDORSEMENT

In consideration of the premium charged, it is agreed that Exclusion (D), Bodily Injury/Violation of Right of
Privacy/Property Damage, of this Policy shall not apply to Defense Costs on account of a criminal proceeding for
manslaughter (or any other similar offense).

The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19223 (12/2012)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 33 of 73 PageID: 81




                                                                                                ENDORSEMENT/RIDER



Effective date of
this endorsement: May 31, 2016                            Co
                                                          Company: Chubb Insurance Company of New Jersey

                                                          Endorsement No. 4

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.

  _____________________________________________________________________________________________

               AMEND SECTION XXIX CANADIAN STATUTORY LIABILITY COVERAGE ENDORSEMENT

In consideration of the premium charged, it is agreed that Paragraph (4) of the definition of Loss in Section
XXIX, Definitions, of this Policy is deleted and replaced with the following:

(4)     tax; except, solely for the purposes of Insuring Clause (A), Individual Non-Indemnified Liability
        Coverage, any:

        (i)      tax imposed upon an Insured Person in his capacity as such in connection with any
                 bankruptcy, receivership, conservatorship, or liquidation of an Organization, to the extent
                 that such tax is insurable under the law pursuant to which this Policy is construed; or

        (ii)     tax that is or was payable by an Organization to a Canadian provincial or Canadian federal
                 governmental taxing authority if an Insured Person, based solely on such Organization’s
                 failure to pay such tax, has become personally liable to make such payment;




The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                          Authorized Representative




14-02-19240 (10/2012)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 34 of 73 PageID: 82




                                                                                           ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                     Chubb Insurance Company of New Jersey

                                                         Endorsement/Rider No. 5

                                                         To be attached to and
                                                         form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
_____________________________________________________________________________________________

                           NON-ENTITY EMPLOYMENT PRACTICES ENDORSEMENT

In consideration of the premium charged, it is agreed that solely with respect to coverage afforded pursuant to
Insuring Clause (A) or (B) of this policy:

(1)     Paragraph (A) of the definition of Claim in Section XXIX, Definitions, of this policy is amended to
        provide that, Claim also means a written notice from any:

        (i)     past, present or prospective employee of the Organization; or

        (ii)    government agency with jurisdiction over the Organization’s employment practices,

        stating that such past, present or prospective employee or government agency intends to hold an
        Insured Person responsible for wrongful dismissal, discharge or termination of employment;
        breach of an oral or written employment or quasi-employment contract; employment-related
        misrepresentation; violation of an employment discrimination law (including by workplace
        harassment); wrongful discipline, demotion, denial of tenure or failure or refusal to promote; or
        employment-related invasion of privacy, employment-related defamation, or employment-related
        wrongful infliction of emotional distress.

(2)     Solely with respect to any Claim described in paragraph (1) of this endorsement, Item 6 of the
        Declarations for this policy is amended to read in its entirety as follows:

                Item 6. Pending or Prior Proceedings Date: July 24, 2008


(3)     Part (D) of the definition of Insured Person in Section XXIX, Definitions, of this policy is amended
        to read in its entirety as follows:

                (D) solely with respect to Securities Claims and employment Claims, any other
                    employee of an Organization.

(4)     Section XXIX, Definitions, of this policy is amended by adding the following definition:

                Retaliation means retaliatory treatment against an employee of an Organization on
                account of such individual:

                (a)     exercising his or her rights under law;

14-02-19268 (10/2013)                        Page 1
       Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 35 of 73 PageID: 83




              (b)       refusing to violate any law;

              (c)       opposing any unlawful practice;

              (d)       disclosing or threatening to disclose to a superior or to any governmental agency
                        alleged violations of law; or

              (e)       having assisted or testified in or cooperated with a proceeding or investigation
                        regarding alleged violations of law by an Insured.

(5)    The Company shall not be liable for Loss on account of any Claim:

       (a)    for any violation of the responsibilities, obligations or duties imposed by any federal,
              state, or local statutory law or common law anywhere in the world (including but not
              limited to the Occupational Safety and Health Act) or amendments to or regulations
              promulgated under any such law that governs workplace safety and health, including but
              not limited to any obligation to maintain a place of employment free from hazards likely to
              cause physical harm, injury or death; provided that this exclusion shall not apply to an
              employment Claim for Retaliation;

       (b)    for any violation of the responsibilities, obligations or duties imposed by any federal,
              state, or local statutory law or common law anywhere in the world (including the Fair
              Labor Standards Act) or amendments to or regulations promulgated under any such law
              that governs wage, hour and payroll policies and practices, except the Equal Pay Act,
              including:
              (i)       the calculation, recordkeeping, timing or manner of payment of minimum wages,
                        prevailing wage rates, overtime pay or other compensation alleged to be due and
                        owing;
              (ii)      the classification of any organization or person for wage and hour purposes;
              (iii)     garnishments, withholdings or other deductions from wages;
              (iv)      child labor;
              (v)       pay equity or comparable worth; or
              (vi)      any similar policies or practices;

              provided that this exclusion shall not apply to an employment Claim for Retaliation;

       (c)    for any violation of the responsibilities, obligations or duties imposed by any federal,
              state, or local statutory law or common law anywhere in the world (including but not
              limited to the Worker Adjustment and Retraining Notification Act) or amendments to or
              regulations promulgated under any such law that governs any obligation of an employer
              to notify, discuss or bargain with its employees or others in advance of any plant or
              facility closing or mass layoff or any similar obligation; provided that this exclusion shall
              not apply to an employment Claim for Retaliation; or

       (d)    for any violation of the responsibilities, obligations or duties imposed by any federal,
              state, or local statutory law or common law anywhere in the world (including but not
              limited to the National Labor Relations Act) or any amendments to or regulations
              promulgated under any such law that governs:

              (i)       the rights of employees to engage in, or to refrain from engaging in, union or
                        other collective activities, including but not limited to union organizing, union
                        elections and other union activities;



14-02-19268 (10/2013)                        Page 2
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 36 of 73 PageID: 84




               (ii)     the duty or obligation of an employer to meet, discuss, notify or bargain with any
                        employee or employee representative, collectively or otherwise;

               (iii)    the enforcement of any collective bargaining agreement, including but not limited
                        to grievance and arbitration proceedings;

               (iv)     strikes, work stoppages, boycotts, picketing and lockouts; or

               (v)      any similar rights or duties.


The title and any headings in this endorsement are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this policy shall remain unchanged.




                                                        Authorized Representative




14-02-19268 (10/2013)                        Page 3
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 37 of 73 PageID: 85




                                                                                            ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 6

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
_____________________________________________________________________________________________

      AMEND SECTION III PENDING OR PRIOR PROCEEDINGS EXCLUSION FOR INCREASED LIMITS
                                       ENDORSEMENT

In consideration of the premium charged, it is agreed that:

(1)     The Company shall not be liable under this Policy for Loss on account of any Claim based upon, arising
        from, or in consequence of any written demand first received by, or action, proceeding, Claim or Related
        Claim commenced against, any Insured on or prior to August 22, 2011.

(2)     This endorsement shall only apply to the limit of liability of $2,000,000 in excess of $3,000,000 for
        each Claim and $2,000,000 in excess of $3,000,000 for each Policy Period.


The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19323 (10/2012)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 38 of 73 PageID: 86




                                                                                                  ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                       Chubb Insurance Company of New Jersey

                                                           Endorsement/Rider No. 7

                                                           To be attached to and
                                                           form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________


AMEND SECTION II, SUBSECTION (B), INQUIRY COVERAGES TO ADD REQUEST TO TOLL OR WAIVE STATUTE
                                   OF LIMITATIONS ENDORSEMENT

In consideration of the premium charged, it is agreed that:

(1)     Subsection II(B), Inquiry Coverages, of this Policy is amended to add the following:

        (3)     The Company shall pay, on behalf of an Insured, Defense Costs incurred solely by such
                Insured responding to a written request to toll or waive a statute of limitations, first made
                during the Policy Period, applicable to a Wrongful Act.

(2)     With respect to any coverage afforded by this endorsement, Item 4 of the Declarations shall be
        amended to add the following Retention solely with respect to any Defense Costs paid or
        indemnified by the Organization:

        (G) Inquiry Coverage B(3): $250,000

(3)     Section V, Retention, is amended to add the following:

        (D)     Any payment by an Organization of a Retention on account of a written request to toll or
                waive a statute of limitations shall reduce any Retention due from the Organization on
                account of a Claim subsequently afforded coverage under Insuring Clause (B), Individual
                Indemnified Liability Coverage, or Insuring Clause (C), Entity Securities Coverage, that is
                based upon, arising from or in consequence of any fact or circumstance that was the subject
                of such request to toll or waive a statute of limitations.

(4)     The definition of Defense Costs, set forth in Section XXIX, Definitions, is amended to add the
        following Subsection:

        (D) as a result of responding to a written request to toll or waive a statute of limitations.




14-02-19325 (12/2015)                          Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 39 of 73 PageID: 87




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms
and conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19325 (12/2015)                         Page 2
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 40 of 73 PageID: 88




                                                                                             ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 8

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
    _____________________________________________________________________________________________

                   AMEND SECTION VII ADVANCEMENT OF DEFENSE COSTS ENDORSEMENT

In consideration of the premium charged, it is agreed that the first paragraph of (A) of Section VII, Advancement of
Defense Costs of this Policy is deleted and replaced with the following:

        (A) The Company shall advance covered Defense Costs on account of a Claim reported pursuant to
            Section VI, Reporting, on a current basis, but not later than ninety (90) days, after receipt by the
            Company of bills detailing such Defense Costs and all other information requested by the Company
            with respect to such bills until the applicable Limit of Liability set forth in Item 3 of the Declarations
            has been satisfied.

The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19329 (09/2012)                                 Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 41 of 73 PageID: 89




                                                                                     ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 9

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                          AMEND SECTION XXIX DEFINITION OF LOSS ENDORSEMENT

In consideration of the premium charged, it is agreed that the definition of Loss, in Section XXIX, Definitions, is
amended to add the following Paragraph (G):

(G)     amounts attributable to violations of Sections 11,12 or 15 of the Securities Act of 1933, as amended, to the
        extent such amount is insurable under the law pursuant to which this Policy is construed;

The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19356 (10/2012)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 42 of 73 PageID: 90




                                                                                     ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 10

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________
                                AMEND SECTION XXIX INTERVIEW ENDORSEMENT

In consideration of the premium charged, it is agreed that:

Solely with respect to any coverage afforded under Section II, B(1), Interview Coverage, the definition of Interview, set
forth in Section XXIX, Definitions, is amended by deleting and replacing subparagraph (a) with the following:

(a) any request for document production or discovery for information in the possession or control of an Organization
    or any other party other than such Insured Person;



The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19360 (10/2014)                         Page 1
         Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 43 of 73 PageID: 91




                                                                                                     ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                         Chubb Insurance Company of New Jersey

                                                             Endorsement/Rider No. 11

                                                             To be attached to and
                                                             form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________


                               THE CHUBB PRIMARY D&O ADVANTAGE ENDORSEMENT
                                          (SMALLER CAP COMPANIES)

In consideration of the premium charged, it is agreed that:

I.     ADDITIONAL LIMIT OF LIABILITY SOLELY FOR INDEPENDENT DIRECTORS

       Section IV, Limit of Liability, of this Policy is amended by adding the following:

       Solely with respect to any Claims made against Independent Directors for which coverage is provided
       under Insuring Clause (A) of this Policy, the Company shall provide a $1,000,000 Limit of Liability for
       the Policy Period, which amount shall be separate and in addition to the Limit of Liability set forth in
       Item 3 of the Declarations of this Policy, and such additional limit shall apply only as excess coverage
       over any other valid and collectible insurance applicable to such Independent Director.

II.    SUBLIMIT FOR CRISIS MANAGEMENT EVENT COVERAGE

       The Company shall pay, on behalf of an Organization, Defense Costs, incurred with the prior written
       consent of the Company, in an amount not to exceed $25,000 per Policy Period, on account of a
       Crisis Management Event occurring during the Policy Period. This Sublimit amount is part of, and
       not in addition to, the Limit of Liability set forth in Item 3 of the Declarations. No retention shall apply to
       this Crisis Management Event Sublimit.

III.   AMEND REPORTING

       Paragraph (B) of Section VI, Reporting, is deleted and replaced with the following:

       (B) If during the Policy Period an Insured gives written notice to the Company of:

       (1)   circumstances which could give rise to a Claim;




14-02-19454 (07/2012)                           Page 1
          Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 44 of 73 PageID: 92




       (2) receipt of a written request to toll or waive a statute of limitations applicable to a Wrongful Act;

       (3) an Interview or a Securityholder Derivative Demand Investigation; or

       (4) a request for Crisis Management Event Defense Costs,

      then any Claim subsequently arising from the circumstances, Wrongful Act, Interview, Securityholder
      Derivative Demand Investigation or Crisis Management Event described in Paragraph (B)(1) or (B)(2)
      or (B)(3) or (B)(4) above shall be deemed to have been first made during the Policy Period in which such
      written notice was first given by an Insured to the Company; provided any such subsequent Claim is
      reported to the Company as soon as practicable after the in-house general counsel or risk manager of the
      Parent Organization becomes aware of such Claim.

IV.    AMEND DEFINITIONS

       Section XXIX, Definitions, of this Policy is amended as follows:

       (A) Add Crisis Management Event

           The term Crisis Management Event is added as follows:

           Crisis Management Event means any one of the following events first occurring during the Policy
           Period:

           (a) an unanticipated death, incapacity or resignation of the Chief Executive Officer or Chief
               Financial Officer of the Organization;

           (b) an unanticipated loss to the Organization arising from a product recall, delay in production, loss
                of intellectual property rights, loss of major contract or customer;

           (c) the Parent Organization’s voluntary or involuntary bankruptcy; or

           (d) a written notice received by an Organization that such Organization’s securities have been, or
              will be, delisted from one or more of the following securities exchanges: NASDAQ, the American
              Stock Exchange or the New York Stock Exchange.

       (B) Amend Defense Costs

           The term Defense Costs is amended as follows:

           Defense Costs is amended to include that part of Loss consisting of reasonable costs, charges,
           fees and expenses, incurred with the Company’s prior written consent, of an independent public
           relations consultant or crisis management consultant engaged by the Organization to:

           (a) make a public communication with respect to a Crisis Management Event, or

           (b) prevent or minimize business disruption and adverse publicity, based upon, arising from or in
               consequence of a Crisis Management Event.

       (C) Add Independent Director

           The term Independent Director is added as follows:

           Independent Director shall mean, with respect to an Organization, a “Non-Employee Director” as
           such term is defined in Rule 16b-3 promulgated under the Securities Exchange Act of 1934;
           provided that the term “issuer” as used in such Rule shall be deemed to refer to the Organization.


14-02-19454 (07/2012)                          Page 2
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 45 of 73 PageID: 93




V.    INCREASED ACQUISITION THRESHOLD

        Paragraph (A)(2) of Section XV, Acquisition or Cessation of Subsidiaries, Acquisition of a Subsidiary,
        of this Policy is deleted and replaced with the following:

       (2) If a Subsidiary is acquired during the Policy Period pursuant to Paragraph (1) above and the total
           assets of such Subsidiary exceed twenty-five percent (25%) of the total assets of the Parent
           Organization (as reflected in the most recent audited consolidated financial statements of such
           Subsidiary and the Parent Organization, respectively, as of the date of such acquisition), the
           Parent Organization shall, no later than sixty (60) days after the date of such acquisition, give
           written notice of such acquisition to the Company together with all information the Company may
           require. Coverage for any such acquired Subsidiary and its Insured Persons shall be subject to
           additional or different terms and conditions and payment of additional premium.

           If the Parent Organization fails to give such notice and information in accordance with the
           foregoing, coverage for such acquired Subsidiary and its Insured Persons shall terminate with
           respect to Claims first made more than sixty (60) days after such acquisition.

The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19454 (07/2012)                         Page 3
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 46 of 73 PageID: 94




                                                                                                ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 12

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                                  AMEND SECTION VI REPORTING ENDORSEMENT

In consideration of the premium charged, it is agreed that paragraph (C) of Section VI, Reporting, of this Policy is
deleted and replaced with the following:

(C) The Insured shall give to the Company in any written notice described in Subsection (A) or (B) above a
    description of the Claim, circumstances, request to toll or waive a statute of limitations, Interview or
    Securityholder Derivative Demand Investigation, the nature of any alleged Wrongful Acts, the nature of
    the alleged or potential damage (other than for matters applicable to Insuring Clause (A)) and the names of
    all actual or potential defendants.




14-02-19540 (09/2012)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 47 of 73 PageID: 95




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19540 (09/2012)                         Page 2
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 48 of 73 PageID: 96




                                                                                                ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 13

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

      AMEND SECTION VIII DEFENSE AND SETTLEMENT (COOPERATION SEVERABILITY) ENDORSEMENT

In consideration of the premium charged, it is agreed that Paragraph (A)(4) of Section VIII, Defense and Settlement, of
this Policy is deleted and replaced with the following:

(4)     agrees to provide the Company with all information, assistance and cooperation which the Company may
        reasonably require and agrees that, in the event of a Claim, the Insured shall not do anything that could
        prejudice the Company’s position or its potential or actual rights of recovery; provided that the failure of
        any Insured Person to give the Company such information, assistance or cooperation shall not impair
        the rights of any other Insured under this policy.




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative


14-02-19554 (10/2012)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 49 of 73 PageID: 97




                                                                                                ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 14

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                   AMEND SECTION XII OTHER INSURANCE AND INDEMNITY ENDORSEMENT

In consideration of the premium charged, it is agreed that Paragraph (B) of Section XII, Other Insurance and Indemnity,
of this Policy is deleted and replaced with the following:



(B)     This Policy shall be specifically excess of, and shall not contribute with, any valid and collectible
        insurance for: third party liability coverage for environmental exposures, employment practices liability or
        professional liability.




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19555 (10/2012)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 50 of 73 PageID: 98




                                                                                                ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 15

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                   AMEND SECTION VII ADVANCEMENT OF DEFENSE COSTS ENDORSEMENT

In consideration of the premium charged, it is agreed that the second paragraph of Subsection (A) of Section VII,
Advancement of Defense Costs, of this Policy is deleted and replaced with the following:

Furthermore, if an Organization refuses in writing, or fails within sixty (60) days of an Insured Person’s
written request for indemnification, to advance, pay or indemnify an Insured Person for Loss on account of a
Claim, then, upon the reporting of the Claim pursuant to Section VI, Reporting, the Company shall advance
covered Defense Costs on a current basis until such time that the Organization accepts the Insured
Person’s request for indemnification or the applicable Limit of Liability set forth in Item 3 of the Declarations
has been exhausted, whichever first occurs.




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19557 (10/2012)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 51 of 73 PageID: 99




                                                                                                ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 16

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                               AMEND SECTION XIV EXTENDED REPORTING PERIOD

In consideration of the premium charged, it is agreed that Paragraph (C)(1) of Section XIV, Extended Reporting Period, of
this Policy is deleted and replaced with the following:

    (1) either first made during the Extended Reporting Period or deemed to have been first made in accordance with
        Section VI(B), Reporting;




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19589 (10/2012)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 52 of 73 PageID: 100




                                                                                     ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 17

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

 AMEND SECTION III BODILY INJURY/VIOLATION OF RIGHT OF PRIVACY/ PROPERTY DAMAGE EXCLUSION
                                         ENDORSEMENT

In consideration of the premium charged, it is agreed that Subsection III(D) is deleted and replaced with the following:

 (D)    for bodily injury, violation of any right of privacy, mental anguish, humiliation, emotional distress,
        sickness, disease or death of any person or damage to or destruction of any tangible property,
        including loss of use thereof, whether or not it is damaged or destroyed; provided that this Exclusion
        (D) shall not apply to any Securities Claim or invasion of privacy, mental anguish, humiliation or
        emotional distress for which a claimant seeks compensation in an employment-related claim;




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19692 (12/2012)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 53 of 73 PageID: 101




                                                                                                 ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 18

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                          AMEND SECTION III, EXCLUSION (F) CONDUCT ENDORSEMENT

In consideration of the premium charged, it is agreed that Section III, Exclusion (F) Conduct, of this Policy shall not apply
to Insuring Clause (B) Individual Indemnified Liability Coverage.



The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19698 (12/2012)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 54 of 73 PageID: 102




                                                                                                ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 19

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                   AMEND SECTION XII, OTHER INSURANCE AND INDEMNITY ENDORSEMENT

In consideration of the premium charged, it is agreed that:

(1)     Paragraph (D) of Section XII, Other Insurance and Indemnity, shall be deleted and replaced with the
        following:

        (D)     Any coverage afforded under this Policy for a Claim in connection with an Insured Person
                serving in his capacity as such for an Outside Entity shall be specifically excess of any
                indemnity and insurance available to such Insured Person by, or on behalf of, such Outside
                Entity. Notwithstanding the foregoing, if the Company or any subsidiary or affiliate of the
                Chubb Corporation (“Other Policy”) makes payment under another policy on account of such
                Claim, the Company’s maximum aggregate liability for all Loss on account of such Claim
                under this Policy and under any applicable Other Policy, combined, shall not exceed
                $25,000,000.

(2)     Nothing in this endorsement is intended, nor shall anything herein be construed, to increase any of
        the Company’s Limits of Liability shown in Item 3 of the Declarations for this Policy or any limit of
        liability provided in any applicable Other Policy.



The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms
and conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                 Authorized Representative




14-02-19902 (08/2014)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 55 of 73 PageID: 103




                                                                                                ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 20

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                  AMEND SECTION XIII INDEMNIFICATION AND SUBROGATION ENDORSEMENT

In consideration of the premium charged, it is agreed that Paragraph (B) of Section XIII, Indemnification and Subrogation,
of this Policy is amended by adding the following clause at the end of the last sentence:

;provided that it is understood and agreed that the Company shall only subrogate against natural persons who are not
Insured Persons under this Policy.

The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19959 (06/2013)                         Page 1
       Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 56 of 73 PageID: 104




                                                                                              ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                    Chubb Insurance Company of New Jersey

                                                        Endorsement/Rider No. 21

                                                        To be attached to and
                                                        form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                    AMENDS SECTION XXIX DODD-FRANK 954 AND SOX 304 ENDORSEMENT

In consideration of the premium charged, it is agreed that:


(1)    Subparagraph (B) of the definition of Wrongful Act in Section XXIX, Definitions, of this policy is
       deleted and replaced with the following:
       (B)      any other matter claimed against an Insured Person solely by reason of serving in his
                capacity as such, including any matter claimed pursuant to Section 304(a) of the Sarbanes-
                Oxley Act of 2002 or Section 954 of the Dodd-Frank Wall Street Reform and Consumer
                Protection Act of 2010.

(2)    The definition of Loss, as defined in Section XXIX, Definitions, of this policy, shall not include any
       portion of an amount reimbursed to, or recovered by, an Organization or any other party on behalf of
       the Organization, pursuant to Section 304(a) of the Sarbanes-Oxley Act of 2002 or Section 954 of
       the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010.

(3)    Exclusion III(C)(2)(a) shall not apply to Loss on account of any Claim brought by an Organization
       against an Insured Person of such Organization pursuant to Section 304(a) of the Sarbanes-Oxley
       Act of 2002 or Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
       2010.

(4)    Solely with respect to any Claim against an Insured Person brought pursuant to Section 304(a) of
       the Sarbanes-Oxley Act of 2002:

        The definition of Defense Costs, as defined in Section XXIX, Definitions, of this policy is amended to
        include any costs under Insuring Clause (A) that are deemed by the Company, in its sole discretion,
        to be reasonable and necessary costs, expenses and fees incurred by the Chief Executive Officer or
        Chief Financial Officer of an Organization solely to facilitate a reimbursement which such officer is
        required to make pursuant to Section 304(a) of the Sarbanes-Oxley Act of 2002 (including the
        premium or origination fee for a bond or loan).

(5)     Solely with respect to the coverage afforded under this endorsement, the Company shall not seek
        recoupment of advanced Defense Costs from an Insured Person if it is determined that such
        Defense Costs are not insured under this Policy.




14-02-19993 (02/2015)                        Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 57 of 73 PageID: 105




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-19993 (02/2015)                         Page 2
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 58 of 73 PageID: 106




                                                                                                ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 22

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                         AMEND SECTION XIX TERMINATION OF POLICY ENDORSEMENT

In consideration of the premium charged, it is agreed that Subsection (A) of Section XIX, Termination of Policy, of
this Policy is deleted and replaced with the following:

(A) twenty (20) days after receipt by the Parent Organization of written notice of termination from the Company
    for non-payment of premium;




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-20084 (10/2013)                         Page 1
       Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 59 of 73 PageID: 107




                                                                                   ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                     Chubb Insurance Company of New Jersey

                                                         Endorsement/Rider No. 23

                                                         To be attached to and
                                                         form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.

                        AMEND SECTION XXIX DEFINITION OF CLAIM ENDORSEMENT

        In consideration of the premium charged, it is agreed that the definition of Claim in Section XXIX,
        Definitions, of this Policy is deleted and replaced with the following:

        Claim means any:

        (A)      written demand (other than a securityholder derivative demand or Interview) for:

                (1) monetary or non-monetary (including injunctive) relief; or

                (2) arbitration or mediation,

                against an Insured for a Wrongful Act, commenced by the first receipt of such demand by
                an Insured;

        (B)     proceeding, including any appeal therefrom, against an Insured for a Wrongful Act,
                commenced by:

                (1)     the service of a civil complaint or similar pleading, or any foreign equivalent thereof;

                (2)     the service of a notice of charges or foreign equivalent; or

                (3)     an arrest; the return of an indictment, information or foreign equivalent; or the receipt
                        of an official request for Extradition; or

        (C)     investigation by an Enforcement Unit against an Insured for a Wrongful Act, commenced
                by the service of a written request from such Enforcement Unit upon an Insured Person
                compelling witness testimony or document production and identifying such Insured Person
                as a target of such investigation, including a subpoena, civil investigative demand, grand jury
                subpoena, search warrant, target letter or Wells notice; provided that the Company shall take
                into reasonable consideration all extrinsic evidence presented by the Insured when
                determining whether such written request identifies such Insured Person as a target of such
                investigation.


The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.




14-02-21225 (07/2014)                           Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 60 of 73 PageID: 108




All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-21225 (07/2014)                         Page 2
       Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 61 of 73 PageID: 109




                                                                                                ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                     Chubb Insurance Company of New Jersey

                                                         Endorsement/Rider No. 24

                                                         To be attached to and
                                                         form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                          CLASS CERTIFICATION EVENT STUDY COSTS ENDORSEMENT

IIn consideration of the premium charged, it is agreed that the Policy is amended as follows:

    (1) Section V., Retention, is amended to add the following:

        In the event that the retention applicable to a Securities Claim has not been exhausted, any
        remaining retention applicable to such Securities Claim shall not apply to Class Certification Event
        Study Costs.

    (2) Section VIII, Defense And Settlement, is amended to add the following:

        This Section VIII shall apply to Class Certification Event Study Costs. However, if the Insureds
        elect to use a Preferred Securities Panel firm, and such Preferred Securities Panel firm, in
        defending a Securities Claim, recommends to the Insured a specific expert witness to conduct an
        event study in the defense of such Securities Claim, then the Insured may hire such expert witness
        to perform such event study without further approval by the Insurer.


    (3) Section XXIX, Definitions, is amended to add the following definitions:

        Class Certification Event Study Costs means that portion of Defense Costs constituting
        reasonable costs, charges, fees and expenses of an expert witness incurred by an Insured to
        conduct an admissible event study regarding issues of fact relevant to class certification in a
        Securities Claim subsequent to the denial of a motion to dismiss in such Securities Claim.

        Preferred Securities Panel means a law firm from the list of law firms contained on our website at
        http://www.acegroup.com/us-en/businesses/ace-preferred-securities-panel.aspx, and made a part of
        this Policy. The Insureds may choose any Preferred Securities Panel firm, regardless of the
        venue, jurisdiction or nature of the Claim, for the defense of any Securities Claim made against the
        Insureds.


The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms
and conditions of coverage.




14-02-21301 (05/2016)                        Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 62 of 73 PageID: 110




All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-21301 (05/2016)                         Page 2
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 63 of 73 PageID: 111




                                                                                                  ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                       Chubb Insurance Company of New Jersey

                                                           Endorsement/Rider No. 25

                                                           To be attached to and
                                                           form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                AMEND SECTION XXIX DEFINITIONS ORGANIZATION AS A NOMINAL DEFENDANT
                                            ENDORSEMENT

In consideration of the premium charged, it is agreed that the following definitions set forth in Section XXIX Definitions of
this Policy are amended as follows:

(1)     Defense Costs shall also include Defense Costs incurred by an Organization in its capacity as a
        nominal defendant in a derivative action: (A) while seeking to dismiss a Securities Claim for lack of
        jurisdiction or failure to allege demand futility; or (B) while conducting a Securityholder Derivative
        Demand Investigation commenced by a derivative action alleging demand futility.

(2)     Subsection (C) of Securities Claim is deleted and replaced with the following:

        (C)     brought as a derivative action, on behalf of an Organization against an Insured Person,
                including a motion brought by or on behalf of the Organization seeking to dismiss a
                derivative action: (1) that a committee of such Organization’s Board of Directors has
                concluded is not in the best interest of the Organization; (2) for lack of jurisdiction; or (3) for
                failure to allege demand futility.

(3)     Securityholder Derivative Demand Investigation, as defined in Section XXIX, is deleted and replaced with
        the following:

        Securityholder Derivative Demand Investigation means an investigation by an Organization to
        determine whether it is in the best interest of such Organization to prosecute the claims alleged in a:
        (A) securityholder derivative demand, or (B) a derivative action alleging demand futility, commenced
        upon:

        (1) receipt of such demand; or

        (2) service of a civil complaint or similar proceeding with respect to such action.




14-02-21317 (12/2014)                          Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 64 of 73 PageID: 112




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-21317 (12/2014)                         Page 2
       Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 65 of 73 PageID: 113




                                                                                                ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 26

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                        AMEND SECTION III EXCLUSION (F) CONDUCT ENDORSEMENT

In consideration of the premium charged, it is agreed that Section III, Exclusion (F), Conduct, is deleted and replaced
with the following:

(F) Conduct
    based upon, arising from or in consequence of:
    (1) any deliberate fraud, any deliberate criminal act, or any knowing and willful violation of any statute or
        regulation, by an Insured;
    (2) an Insured Person having gained any personal profit, remuneration or other financial advantage to
        which such Insured Person was not legally entitled; or

    (3) an Organization having gained any profit, remuneration or other financial advantage to which such
        Organization was not legally entitled,

    established by a final, non-appealable adjudication in any underlying action (other than a declaratory
    action brought by or against the Company); provided that:

    (a) no conduct pertaining to any Insured shall be imputed to any other Insured Person; and

    (b) conduct pertaining only to any past or present chief financial officer or chief executive officer (or an
        equivalent position to any of the foregoing worldwide) of an Organization shall be imputed to such
        Organization and its Subsidiaries.




14-02-21409 (01/2015)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 66 of 73 PageID: 114




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-21409 (01/2015)                         Page 2
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 67 of 73 PageID: 115




                                                                                                ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 27

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                           AMEND SECTION XXIX DEFINITION OF LOSS ENDORSEMENT

In consideration of the premium charged, it is agreed that Paragraph (E) of the definition of Loss, in Section XXIX,
Definitions, is deleted and replaced with the following:

(E)     settlements, including that portion of any settlement which represents claimant's attorneys' fees; and




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-21413 (02/2015)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 68 of 73 PageID: 116




                                                                                                 ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                       Chubb Insurance Company of New Jersey

                                                           Endorsement/Rider No. 28

                                                           To be attached to and
                                                           form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                                 AMEND SECTION XXIX INTERVIEW ENDORSEMENT

In consideration of the premium charged, it is agreed that the definition of Interview, set forth in Section XXIX, Definitions,
is amended as follows:

        (1) The following paragraph is added:

            (C) a court-appointed examiner, trustee, receiver, liquidator or rehabilitator of an Organization in any
                bankruptcy proceeding by or against such Organization.

        (2) Solely with respect to any coverage afforded under Section II, B(1), Interview Coverage, subparagraph (a) is
            deleted and replaced with the following:

            (a) any request for document production or discovery for information in the possession or control of an
                Organization or any other party other than such Insured Person;



The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                           Authorized Representative




14-02-21769 (03/2015)                          Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 69 of 73 PageID: 117




                                                                                                 ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 29

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                            AMEND SECTION XXIX DEFINITION OF LOSS ENDORSEMENT

In consideration of the premium charged, it is agreed that the definition of Loss, in Section XXIX, Definitions, is
amended by deleting paragraph (3) and replacing it with the following:

(3)     solely with respect to any coverage afforded under Insuring Clause (C), Entity Securities Coverage:

        amount that represents or is substantially equivalent to an increase in the consideration paid (or proposed
        to be paid) by an Organization in connection with its purchase of any securities or assets;


The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-21787 (04/2015)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 70 of 73 PageID: 118




                                                                                                ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 30

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________


                       AMEND SECTION III PRIOR NOTICE EXCLUSION ENDORSEMENT

In consideration of the premium charged, it is agreed that Section III(A), Prior Notice Exclusion, is deleted and
replaced with the following:

(A) Prior Notice
    based upon, arising from or in consequence of any fact, circumstance or Wrongful Act that was the
    subject of any notice accepted under any prior directors and officers liability coverage;


The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                          Authorized Representative




14-02-21804 (05/2015)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 71 of 73 PageID: 119




                                                                                                 ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                       Chubb Insurance Company of New Jersey

                                                           Endorsement/Rider No. 31

                                                           To be attached to and
                                                           form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________

                      AMEND SECTION III SEVERABILITY OF EXCLUSIONS ENDORSEMENT

In consideration of the premium charged, it is agreed that Section III, Exclusions, is amended as follows:


    1. All of subsection (F), from the phrase, “provided that”, through and including paragraph (b), is deleted
       in its entirety.

    2. The following is added at the end of Section III:

For the purpose of determining the applicability of the foregoing exclusions, the Wrongful Acts of, facts pertaining to, and
knowledge possessed by one Insured shall not be imputed to any other Insured Person, and only the Wrongful Acts of,
facts pertaining to, and knowledge possessed by an Organization’s past, present or future chief executive officer or chief
financial officer shall be imputed to such Organization and its Subsidiaries:




The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms
and conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                           Authorized Representative




14-02-22004 (03/2016)                         Page 1
        Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 72 of 73 PageID: 120




                                                                                                ENDORSEMENT/RIDER



Effective date of
this endorsement/rider: May 31, 2016                      Chubb Insurance Company of New Jersey

                                                          Endorsement/Rider No. 32

                                                          To be attached to and
                                                          form a part of Policy No. 8242-8396


Issued to: SITO Mobile, Ltd. F/K/A Single Touch Systems, Inc.
  _____________________________________________________________________________________________


               AMEND SECTION XXIX DEFENSE COSTS: BOOKS AND RECORDS ENDORSEMENT

In consideration of the premium charged, it is agreed that:

(1)     Section XXIX, Definitions, definition of Defense Costs is amended to add the following:

        Defense Costs shall also include reasonable and necessary costs, charges and fees (including
        attorneys' fees and experts' fees) and expenses (other than regular or overtime wages, salaries, fees
        or benefits of any Insured Person) incurred by an Organization to respond to that part of a Books
        and Records Request relevant to a Securities Claim brought as a derivative action and
        commenced during the Policy Period; provided that, (a) the Company shall take into reasonable
        consideration all extrinsic evidence presented by the Insured when determining whether such
        request is relevant to such allegations; and (b) the Company shall waive the consent requirement with
        respect to incurring such Defense Costs, set forth in Section VIII(B)(2), Defense and Settlement.

(2)     Section XXIX, Definitions, is amended to add the following definition:

        Books and Records Request means a written demand by or on behalf of any securityholder of an
        Organization pursuant to Section 220 of the Delaware General Corporation Law or any similar
        statute in any other jurisdiction.



The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms
and conditions of coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




14-02-22010 (03/2016)                         Page 1
       Case 2:20-cv-16107 Document 1-3 Filed 11/13/20 Page 73 of 73 PageID: 121




                                           Authorized Representative




14-02-22010 (03/2016)             Page 2
